          Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                              :
 LUIS V. ROJAS,                               :
       Plaintiff,                             :          CASE NO. 3:21-cv-573 (MPS)
                                              :
         v.                                   :
                                              :
 JESUS GUADARRAMA, et al.,                    :
       Defendants.                            :          MAY 7, 2021
                                              :
_____________________________________________________________________________

                                             ORDER

       Plaintiff Luis V. Rojas, incarcerated at Willard-Cybulski Correctional Institution in

Enfield, Connecticut, filed this case under 42 U.S.C. § 1983. The plaintiff names two

defendants, Warden Jesus Guadarrama and Captain/Administrative Director Luis Colon. The

plaintiff contends that the defendants were deliberately indifferent to his health and safety

through their management of the COVID-19 virus. He seeks damages as well as declaratory and

injunctive relief.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.
          Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 2 of 11




       Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

       “Although courts must interpret a pro se complaint liberally, the complaint will be

dismissed unless it includes sufficient factual allegations to meet the standard of facial

plausibility.” See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

I.     Allegations

       The incidents underlying this action occurred while the plaintiff was housed at Osborn

Correctional Institution. As warden and “facility administrative director,” the defendants are

responsible for the welfare of the inmates in the facility. ECF No.1 ¶¶ 4 -12.

       The plaintiff tested negative for COVID-19 in May, July, and October 2020. Id. ¶¶ 15-

17. During this time, the plaintiff was housed alone. Id. ¶ 18. There were numerous empty

cells in the block and the facility. Id. ¶ 19. There also were 50 empty beds in the gymnasium,

available to quarantine inmates who tested positive for COVID-19. Id. ¶ 20.

       On November 4, 2020, inmate Marcello Edwards was assigned to the plaintiff’s cell. Id.

¶ 21. Inmate Edwards had just been released from quarantine after testing positive for COVID -

19. Id. Before being placed in the plaintiff’s cell, inmate Edwards only had his temperature

                                                   2
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 3 of 11




taken. Id. ¶ 22. The nurse was called back to the medical unit before she could perform other

tests and never returned to complete the tests before inmate Edwards was returned to general

population. Id. ¶¶ 23-24. The plaintiff asked the block officer to remove inmate Edwards from

his cell but was told he had to speak to the unit manager or he could refuse housing and go to

segregation. Id. ¶ 25.

       The following day, both defendants toured the housing unit. Id. ¶ 26. The plaintiff

expressed his concerns over being housed with an inmate who had tested positive for COVID-

19. Id. ¶ 27. Inmate Edwards told the defendants he was still sick and showing symptoms of

COVID-19. Id. ¶ 29. Inmate Edwards stated he should be in quarantine, not general population.

Id. ¶ 30. The plaintiff asked the defendants to move inmate Edwards to quarantine or one of the

empty cells. Id. ¶ 31. The defendants replied that, if the medical unit had cleared inmate

Edwards, there was nothing they could do. Id. ¶ 34.

       On November 11, 2020, the plaintiff began experiencing headaches, body aches, and

nasal congestion. Id. ¶ 40. On November 18, 2020, the plaintiff tested negative for COVID-19.

Id. ¶ 42. The plaintiff complained to medical staff about his symptoms on November 19 and 20.

Id. ¶¶ 43-44. On November 21, 2020, the plaintiff requested another COVID test, but was

denied. Id. ¶ 45.

       On November 22, 2020, the plaintiff complained that his symptoms were becoming

unbearable and sought medical attention. Id. ¶ 46. Medical staff administered a COVID-19 test.

Id. ¶ 47. The plaintiff tested positive and was symptomatic. Id. He was then placed in

quarantine. Id. ¶ 48.

       On November 23, 2020, the plaintiff was transferred to the COVID unit at MacDougall-

                                                3
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 4 of 11




Walker Correctional Institution. Id. ¶ 49. He was placed in a cell with another inmate and told

there was no treatment available. Id. ¶ 50. The plaintiff experienced severe head pain through

November 30, 2020. Id. ¶¶ 51-57. On December 3, 2020, three tubes of blood were drawn. Id.

¶ 59. On December 6, 2020, the plaintiff’s vital signs were checked and he was returned to

Osborn Correctional Institution. Id. ¶ 60.

       Weeks later, the plaintiff experienced blurred vision and difficulty breathing. Id. ¶ 61.

The optician said he needed glasses and the plaintiff received bifocals in February 2021. Id. ¶¶

62-64. On January 12, 2021, Dr. Stork examined the plaintiff and prescribed several

medications. Id. ¶¶ 65-66. On January 14, 2021, the plaintiff underwent a chest x-ray. Id. ¶ 67.

The radiologist told him his lung did not look normal. Id. ¶ 68.

II.    Analysis

       A. Deliberate Indifference to Health and Safety

       The plaintiff contends that the defendants were deliberately indifferent to his health and

safety by housing him with an inmate who had tested positive for COVID-19. The plaintiff

describes both defendants as supervisory officials. In Tangreti v. Bachmann, 983 F.3d 609 (2d

Cir. 2020), the Second Circuit clarified the standard to be applied to claims against supervisory

officials. The Second Circuit adopted the Supreme Court’s reasoning in Ashcroft v. Iqbal, 556

U.S. 662 (2009), and held that “after Iqbal, there is no special rule for supervisory liability.

Instead, a plaintiff must plead and prove ‘that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.’” Tangreti, 983 F.3d at 618

(quoting Iqbal, 556 U.S. at 676).

       To support his Eighth Amendment claims, the plaintiff must show that each defendant

                                                  4
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 5 of 11




“personally knew of and disregarded an excessive risk” to his health and safety when he refused

to move inmate Edwards to another cell. Id. at 619 (citations and internal quotation marks

omitted). The plaintiff must allege facts supporting an objective element—that “the deprivation

was sufficiently serious that he was denied the minimal civilized levels of life’s necessities” —

and a subjective element—that the defendant “acted with a sufficiently culpable state of mind,

such as deliberate indifference to inmate health or safety.” Washington v. Artus, 708 F. App’x

705, 708 (2d Cir. 2017) (summary order) (quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir.

2013) (internal quotation marks omitted)). To satisfy the subjective component of the deliberate

indifference test, the plaintiff must allege that the defendants knew that he faced a substantial

risk to his health or safety and disregarded that risk by failing to take corrective action. Farmer

v. Brennan, 511 U.S. 825, 834 (1994); see also Phelps v. Kapnolas, 308 F.3d 180, 185-86 (2d

Cir. 2002) (defendant must have been “aware of facts from which the inference could be drawn

that a substantial risk of serious harm exist[ed] and … dr[e]w that inf erence”). Negligent

conduct does not meet this standard. Farmer, 511 U.S. at 835.

       Under the objective component, there is no “bright line test” to determine whether a risk

of serious harm is “substantial” for Eighth Amendment purposes. Lewis v. Siwicki, 944 F.3d

427, 432 (2d Cir. 2019). The court must “assess whether society considers the risk that the

prisoner complains of to be so grave that it violates contemporary standards of decency to expose

anyone unwillingly to such a risk,” i.e., “the prisoner must show that the risk of which he

complains is not one that today’s society chooses to tolerate.” Helling v. McKinney, 509 U.S. 25,

36 (1993) (emphasis in original). The court makes that determination in light of the steps the

facility has already taken to mitigate the danger. Id.

                                                 5
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 6 of 11




       “[C]orrectional officials have an affirmative obligation to protect inmates from infectious

disease.” Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996). Courts have found that “an inmate

can face a substantial risk of serious harm in prison from COVID-19 if a prison does not take

adequate measures to counter the spread of the virus.” Chunn v. Edge, 465 F. Supp. 3d 168, 200

(E.D.N.Y. June 9, 2020) (citing cases). The plaintiff alleges that the defendants housed him in a

cell with an inmate who had tested positive for COVID-19 and was just released from

quarantine, and ignored inmate Edwards’ statements that he continued to experience symptoms.

As a result of the continued confinement with inmate Edwards, the plaintiff contracted COVID-

19. Based on these allegations, the Court concludes that the plaintiff has plausibly alleged a

serious risk of harm to satisfy the objective component.

       Subjectively, the plaintiff alleges that he told the defendants his concerns about being

housed with inmate Edwards and that inmate Edwards told the defendants he was still

symptomatic. The defendants stated that there was nothing they could do as inmate Edwards had

been cleared by the medical unit. Although the plaintiff describes his subsequent medical

treatment, he alleges no facts suggesting that either defendant was involved in or even aware of

the specific facts relating to the plaintiff’s treatment for COVID-19. Thus, as Tangreti requires

that the claim be based on the defendants’ own actions, the Court must determine whether the

refusal to move inmate Edwards constitutes deliberate indifference to the plaintiff’s health.

       Neither defendant is a medical staff member. As non-medical supervisory officials, the

defendants are entitled to rely on information from the medical staff. See, e.g., Houston v.

Sheahan, No. 13-CV-6594-FPG, 2017 WL 3425271, at *3 (W.D.N.Y. Aug. 9, 2017) (“it is well

accepted in this Circuit that in general, supervisory prison officials may not be found liable for

                                                 6
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 7 of 11




constitutional violations involving medical care where they reasonably relied on the opinions of

prison medical staff”) (internal quotation marks and citations omitted); McNamara v. Lantz, No.

3:06-CV-93(PCD), 2008 WL 11391317, at *2 (D. Conn. Jan. 21, 2008) (same) (citing cases).

The defendants were aware that inmate Edwards had been placed in quarantine for fourteen days

after he tested positive for COVID-19 and had been released by the medical unit to general

population. However, in light of the fact that the medical assessment was not completed before

inmate Edwards was returned to general population, the Court lacks sufficient facts to determine

whether the defendants’ reliance on the medical staff was reasonable. Accordingly, the claims

will proceed for further development of the record.

       B. Official Capacity Claims

       The plaintiff seeks compensatory and punitive damages but does not indicate whether he

seeks those damages from the defendants in their individual or official capacities. The Eleventh

Amendment prohibits an award of damages against state officials in their official capacities

unless the state has waived that immunity or Congress has abrogated it. Kentucky v. Graham,

473 U.S. 159, 169 (1995). Section 1983 does not abrogate state sovereign immunity. Quern v.

Jordan, 440 U.S. 332, 343 (1979). Nor has the plaintiff alleged any facts suggesting that the

state has waived immunity in this case. Thus, all claims for damages against the defendants in

their official capacities are dismissed pursuant to 28 U.S.C. § 1915A(b)(2).

       The plaintiff requests declaratory relief in the form of a statement indicating that the

defendants violated his rights. Declaratory relief serves to “settle legal rights and remove

uncertainty and insecurity from legal relationships without awaiting a violation of the rights or a

disturbance of the relationship.” Colabella v. American Inst. of Certified Pub. Accountants, No.

                                                 7
          Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 8 of 11




10-CV-2291(KAM)(ALC), 2011 WL 4532132, at *22 (E.D.N.Y. Sept. 28, 2011) (citation

omitted). As such, “[d]eclaratory relief operates prospectively to enable parties to adju dicate

claims before either side suffers great damages.” Orr v. Waterbury Police Dep’t, No. 3:17-CV-

788(VAB), 2018 WL 780218, at *7 (D. Conn. Feb. 8, 2018). In Orr, the court dismissed the

request for declaratory judgment that the defendants had violated the plaintiff’s Fourth

Amendment rights during his arrest because the request “concern[ed] past actions.” Id. The

plaintiff seeks a declaration that the defendants violated his Eighth Amendment rights, a request

based on past actions. Thus, it is not a proper subject for declaratory relief. The request for

declaratory relief is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

        In addition, “dismissal of a declaratory judgment action is warranted where the

declaratory relief plaintiff seeks is duplicative of his other causes of action.” Kuhns v. Ledger,

202 F. Supp. 3d 433, 443 (S.D.N.Y. 2016) (citation, alterations, and ellipsis omitted). If the

plaintiff prevails on his Eighth Amendment claim, a judgment in his favor would serve the same

purpose as a declaration that the defendants were deliberately indifferent to his health and safety.

Thus, the plaintiff’s request for declaratory relief is not distinct from the relief sought for his

section 1983 claims and is dismissed for this reason as well. See, e.g., United States v.

$2,350,000.00 in Lieu of One Parcel of Property Located at 895 Lake Avenue, Greenwich,

Connecticut, 718 F. Supp. 2d 215, 229 n.7 (D. Conn. 2010) (noting that if property is not

forfeited, receiver-claimants would have been shown to be prevailing innocent owners and

declaration to that effect would be redundant).

        Finally, the plaintiff seeks injunctive relief in the form of an order that the defendants

“refrain from allowing the unlawful conditions described herein to continue at Osborn

                                                   8
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 9 of 11




Correctional.” ECF No. 1 ¶ 82. In the Second Circuit, an inmate’s transfer from a correctional

facility generally moots claims for declaratory and injunctive relief against officials at that

facility. Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006). As the plaintiff now is

confined at Willard-Cybulski Correctional Institution, his request for injunctive relief is

dismissed as moot.

III.   Conclusion

       The requests for damages against the defendants in their official capacities and the

requests for declaratory and injunctive relief are DISMISSED pursuant to 28 U.S.C. §

1915A(b). The case will proceed on the Eighth Amendment deliberate indifference claim

against the defendants in their individual capacities.

       The court enters the following additional orders.

       (1)      The Clerk shall verify the current work addresses for defendants Guadarrama

and Colon with the Department of Correction Office of Legal Affairs, mail a waiver of service of

process request packet containing the Complaint and this Order to each defendant at the address

provided within twenty-one (21) days of this Order, and report to the court on the status of the

waiver request on the thirty-fifth day after mailing. If any defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service by the U.S. Marshals Service on

the defendant in his individual capacity and the defendant shall be required to pay the cost of

such service.

       (2)      The Clerk shall send the plaintiff a copy of this Order.

       (3)      The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

                                                  9
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 10 of 11




       (4)     The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If they choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claim

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (6)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (7)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)     If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice. It

is not enough to just put the new address on a letter without indicating that it is a new address. If

the plaintiff has more than one pending case, he should indicate all the case numbers in the

notification of change of address. The plaintiff should also notify the defendants or the attorney

for the defendants of his new address.

       (9)     The plaintiff shall utilize the Prisoner Efiling Program when f iling documents

with the court. The plaintiff is advised that the Program may be used only to file documents with

                                                 10
         Case 3:21-cv-00573-MPS Document 9 Filed 05/07/21 Page 11 of 11




the court. As local court rules provide that discovery requests are not filed with the court,

discovery requests must be served on defendants’ counsel by regular mail.

       (10)    The Clerk shall immediately enter the District of Connecticut Standing Order Re:

Initial Discovery Disclosures concerning cases initiated by self -represented inmates and shall

send a copy to the plaintiff.

       SO ORDERED this 7 th day of May 2021 at Hartford, Connecticut.

                                                             /s/
                                              Michael P. Shea
                                              United States District Judge




                                                 11
